Title: From George Washington to Brigadier General John Sullivan, 13 June 1776
From: Washington, George
To: Sullivan, John

 

Dr Sir
New York June 13. 1776

Having received Intelligence of the unfortunate death of Genl Thomas, occasioned by the smallpox he had taken, the command of the Army in Canada devolves on you—I am therefore to request your most strenuous exertions to retreive our circumstances in that Quarter from the melancholy situation they are now in and for performing the arduous Task, of bringing order out of confusion. I confess there is more room for enterprize & activity than I could wish, But then you will remember, that you & your Colleagues will be intitled to the gratefull thanks of your Country in proportion to the services you render.
Being extremely hurried in sending dispatches to Congress & Genl Schuyler I have not time to write you so fully as I could wish & therefore shall only add my request, that you from time to time, make me regular returns of the Strength of the army—Military Stores & every material occurrence & wishing you & your Brothers under the direction of a Gracious Providence to lead your Army to conquest and victory. I am Dr Sir yrs &c.
